DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 20, 2022. Claims 1-2, 5, 7, 13-14, 16, 20, 22-25, 27, 30-31, 37-39, and 41-42 are pending in the application. Claims 23-25, 27, 30-31, 37-39, and 41 are withdrawn, and claims 1-2, 5, 7, 13-14, 16, 20, 22, and 42 are being examined herein.
Status of Objections and Rejections
	The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 17, “inducing” should read “the inducing” for consistency.
In line 18, “an induced pressure” should read “the induced predetermined and variable pressure” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 13-14, 16, 20, 22, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “a dynamically configurable layer made from a single layer of dielectric polymeric material, in contact with the actuation medium” in lines 4-5 of the claim. The specification does not contain support for the dynamically configurable layer being made from a single layer of dielectric polymeric material, or that the dynamically configurable layer is in contact with the actuation medium. Instead, the specification discloses that the dynamically configurable layer is an elastic membrane comprising a polymer including PDMS, LDPE, PVC, and polyimide (para. [0021], [0098] of the instant US PGPub). The specification is silent with respect to the listed polymers being dielectric, and therefore does not contain support for a dielectric polymeric material, since the listed polymers do not have to be dielectric. The specification is also silent with respect to how many layers the polymeric material (elastic membrane) has, and therefore does not contain support for a single layer because a membrane may have more than one polymer layer. The specification also does not contain support for the dynamically configurable layer being in contact with the actuation medium. Instead, the specification discloses that the chamber comprises the actuation medium, the actuation medium is in fluid communication with the dynamically configurable layer, and the actuation chamber is in direct contact with the deformable plate (para. [0007], [0011], [0074] of the instant US PGPub). While the actuation chamber is in contact with the dynamically configurable layer, the specification does not disclose that the actuation medium completely fills the actuation chamber, and therefore there is no support for the actuation medium being in contact with the dynamically configurable layer. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2, 5, 7, 13-14, 16, 20, 22, and 42 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7, 14, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz et al. (US 6,215,221 B1) (provided in Applicant’s IDS filed on April 17, 2018) and further in view of Heikenfeld et al. (US 2012/0154886 A1) and further in view of Wang et al. (US 2006/0161364 A1).
Regarding claim 1, Cabuz teaches a system comprising a microfluidic device (an actuator device having micrometer dimensions, abstract, col. 1, lns. 18-19, col. 2, ln. 57, col. 5, lns. 23-25 & 30-31) comprising:
a chamber comprising actuation medium (a chamber 37 filled with an appropriate fluid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16- 19),
an electrode layer comprising at least one electrode (a pattern array of electrodes 34, Fig. 3, col. 3, ln. 52); and
a dynamically configurable layer made from a single layer of dielectric polymeric material, in contact with the actuation medium (a flexible cover 35 formed from a metalized polymer such as polyimide, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60; Examiner interprets the metalized polyimide to comprise a single layer of polyimide since the metal would coat the single layer of polyimide, and Examiner interprets the single layer of polyimide to read on the dynamically configurable layer; the flexible cover 35 is attached to base 33 so as to define the chamber 37 filled with the appropriate fluid, Fig. 3, col. 3, lns. 59-62; Examiner interprets the flexible cover 35 to be in contact with the appropriate fluid because the chamber 37 is filled with the appropriate fluid),
wherein at least a portion of the electrode layer has one or more layers of dielectric material deposited thereon (a dielectric layer 38 is applied on top of the pattern array of electrodes 34, Fig. 3, col. 3, lns. 52 & 57-58).
Cabuz teaches that the chamber 37 is disposed between the dielectric layer 38 and the flexible cover 35 (Fig. 3, col. 3, lns. 57-61). Cabuz is silent with respect to a spacer, and therefore fails to teach a spacer being disposed between the one or more layers of dielectric material and the dynamically configurable layer.
Heikenfeld teaches an electrofluidic display pixel comprising an electrode, a dielectric, a voltage source, and a channel formed between first and second substrates and containing a fluid (abstract). Heikenfeld teaches spacers 32 being disposed over a dielectric 166 which covers electrodes 162, 164 (Fig. 5A, para. [0093]-[0094]). Heikenfeld teaches that the spacers can regulate the gap between the layers contacting the spacers to a desired height (Fig. 5A, para. [0095]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cabuz to include spacers between the dielectric layer and the flexible cover as taught by Heikenfeld because the spacers can regulate the gap between the layers contacting the spacers to a desired height (Heikenfeld, Fig. 5A, para. [0095]).
Modified Cabuz teaches a control unit (control electronics 36, Fig. 3, col. 3, lns. 56-57). Modified Cabuz teaches wherein the control unit is configured to establish and modulate an electric field via the at least one electrode so as to induce a predetermined and variable pressure on at least a portion of said dynamically configurable layer, and deform the dynamically configurable layer in response to the predetermined and variable pressure (the control electronics 36 controls application of power from the power supply, abstract, col. 3, lns. 56-57, col. 5, lns. 6- 8; by applying suitable voltages, the shape of the flexible cover 35 can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action, col. 2, lns. 16-23; the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled, col. 3, lns. 52-56 & 59; electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid, col. 4, lns. 4-8; the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection, col. 4, lns. 8-10). Modified Cabuz is silent with respect to a hardware processor, and therefore fails to teach wherein the control unit comprises a hardware processor.
Wang teaches a control system 120 coupled to a pressure sensor 110 which has a diaphragm 140 (Fig. 1, para. [0012]). Wang teaches that the diaphragm 140 may proportionally deflect as a result of the change in electrostatic pressure applied to the diaphragm 140 caused by applying a voltage differential across electrodes 220, 245 with the control system 120 (Fig. 1, para. [0019]-[0020], [0023]). Wang teaches that the control system 120 may include a machine- readable medium on which is stored one or more sets of instructions (e.g., software) embodying any one or more of the methodologies or functions described, and that the instructions may reside within a hardware processor during execution thereof by the control system 120 (Fig. 1, para. [0046]-[0047]).
Since Modified Cabuz already teaches the control electronics performing the claimed function, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the control electronics of Modified Cabuz to include a hardware processor as taught by Wang in order to yield the predictable result of control electronics comprising a hardware processor configured to apply a voltage to the electrodes so as to change the shape of the cover due to a change in pressure on the moveable cover.
Modified Cabuz teaches that the shape of the flexible cover 35 can be changed and controlled (Fig. 3, col. 2, lns. 16-23, col. 3, lns. 52-56 & 59, col. 4, lns. 4-8), which forms the chamber 37 (Fig. 3, col. 3, lns. 59-62). This embodiment of Modified Cabuz is silent with respect to the dynamically configurable layer forming a network of microchannels with a plurality of flow paths and intersections.
Cabuz teaches another embodiment of an actuator having micrometer dimensions in Fig. 4b wherein the cover 45b is shaped to form a plurality of flow paths that are intersecting (Fig. 4b, see Image 1 below, col. 1, lns. 18-19, col. 3, lns. 63-67, col. 4, ln. 1, col. 5, lns. 23-25 & 30-31). Cabuz teaches that the fluid under the cover 45b provides control of a variety of active surface shapes of the cover 45b (col. 3, lns. 63-67, col. 4, ln. 1; Examiner interprets the fluid flowing under the cover 45b to be in three flow paths as shown in Image 1 below, and the flows paths are connected at intersections between the flow paths). Since Cabuz teaches that the actuator has micrometer dimensions (col. 1, lns. 18-19, col. 5, lns. 23-25 & 30-31), and Examiner interprets a channel and a flow path to be a length of flow for a medium, then Cabuz teaches a network of microchannels with a plurality of flow paths and intersections formed by the cover (see Image 1 below where the three flow paths of flowing fluid are joined at the two intersections under the cover 45b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the flexible cover of Modified Cabuz to form a plurality of flow paths that are intersecting as taught by another embodiment of Cabuz because it yields the predictable result of electrostatic activation causing attraction between the base electrode and the moveable electrode or diaphragm on the cover, thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a flexible cover shaped to form a network of microchannels with a plurality of flow paths and intersections which a person of ordinary skill in the art would have found obvious.
Modified Cabuz teaches wherein inducing the predetermined and variable pressure is by changing a surface potential in the at least one electrode resulting in an induced pressure in the actuation medium acting on the dynamically configurable layer (by applying suitable voltages, the shape of the flexible cover 35 can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action of the fluid, col. 2, lns. 16-23; the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled, col. 3, lns. 52-56 & 59; electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid in the chamber, col. 2, lns. 63-67, col. 3, lns. 1-2, col. 4, lns. 4-8; the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection, col. 4, lns. 8-10).

    PNG
    media_image1.png
    256
    1106
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 4b of Cabuz.
	Regarding claim 2, Modified Cabuz teaches wherein said actuation medium comprises a liquid selected from Newtonian liquid and non-Newtonian liquid (the appropriate liquid for actuation, Fig. 3, abstract, col. 2, lns. 27-32 & 57-62, col. 3, lns. 61-62, col. 4, lns. 4-10 & 16-19; Examiner interprets the appropriate liquid of Modified Cabuz to read on a liquid selected from Newtonian liquid and non-Newtonian liquid because a liquid is either Newtonian or non- Newtonian).
Examiner further notes that Applicant has written the limitation “optionally wherein said non-Newtonian liquid comprises a material selected from the group consisting of Poly(acrylic acid) (PAA), carboxymethyl cellulose (CMC), or a combination thereof” as optional, so this limitation is given negligible patentable weight.
Regarding claim 5, Modified Cabuz teaches wherein said actuation medium is in fluid communication with said dynamically configurable layer (the appropriate fluid for actuation is in fluid communication with the flexible cover 35, Fig. 3, abstract, col. 2, lns. 15 & 57-62, col. 3, lns. 59-62, col. 4, lns. 4-10 & 16-19).
Regarding claim 7, Modified Cabuz teaches wherein said at least one electrode is selected from the group consisting of platinum, gold, silver, aluminum, titanium, antimony, bismuth, carbon, iridium, zinc oxide, and indium tin oxide (ITO), or any combination thereof (preferred electrodes 34 are aluminum electrodes, Fig. 3, col. 3, ln. 52, col. 5, ln. 1).
Regarding claim 14, Modified Cabuz teaches wherein: said dynamically configurable layer has a thickness of 10-500 µm (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60; the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns, col. 5, lns. 23-25), and optionally is an elastic membrane comprising a polymer selected from the group consisting of: poly(dimethylsiloxane) (PDMS), low density Poly(ethylene) (LDPE), Poly(vinyl chloride) (PVC), and Poly(imide), or a combination thereof (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60).
Examiner further notes that Applicant has written the limitations “optionally is an elastic membrane comprising a polymer selected from the group consisting of: poly(dimethylsiloxane) (PDMS), low density Poly(ethylene) (LDPE), Poly(vinyl chloride) (PVC), and Poly(imide), or a combination thereof,” “optionally, the microfluidic device further comprises a ceiling comprising one or more materials selected from glass, polymer, PDMS, silicon, epoxy, acrylic, and teflon,” and “optionally, the spacer is in fluid communication with said actuation medium” as optional, so these limitations are given negligible patentable weight.
Regarding claim 42, Modified Cabuz teaches wherein the electrode layer comprises a single layer of electrodes comprising the at least one electrode (the pattern array of electrodes 34 are formed on the surface of base 33 in a single layer, Fig. 3, col. 3, lns. 52-53).
Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabuz in view of Heikenfeld and Wang as applied to claim 1 above, and further in view of Culbertson et al. (US 2012/0273702 A1) (provided in Applicant’s IDS filed on August 21, 2019), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide”) and Material: PDMS (polydimethylsiloxane), Material Property Database, MIT (2020) (hereinafter “MIT PDMS”) with respect to claim 13..
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60). Modified Cabuz teaches that the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns (col. 5, lns. 23-25). The value of E*h3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m.
Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract). Culbertson teaches that the deformable electroactive polymer 14 deforms in at least one dimension in response to having a force applied thereto (para. [0046]). Culbertson teaches that the deformable electroactive polymer layer 14 can comprise poly(dimethylsiloxane) (PDMS) (Figs, 1a, 2, 3a-3c, para. [0046]) and can have a thickness in the range of from about 5 microns to about 200 microns (Figs. 1a, 2, 3a-3c, para. [0049]). The value of E*h3 of the deformable PDMS layer of Culbertson at a thickness of 5 microns, wherein “E” is Young’s modulus of said membrane and “h” is a thickness of said membrane, is calculated to be 4.5*10-11 N*m (the Young’s modulus of PDMS is 360 KPa, MIT PDMS), which is a value between 10-13 to 10-9 N*m.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 50 micron metalized KAPTON membrane of Modified Cabuz with a 5 micron deformable PDMS layer as taught by Culbertson in order to yield the predictable result of an electroactive polymer that deforms in at least one dimension in response to having a force applied thereto (Culbertson, para. [0046]). MPEP § 2143(I)(B). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a photomultiplier tube (PMT), a conductivity detector, a point detector, a radioactive detector, a camera, and any combination thereof.
Culbertson teaches electroactive polymer actuators comprising an electrode, an electroactive polymer, and a fluid-conducting channel (abstract). Culbertson teaches that the thickness of the electroactive polymer layer was measured with a microscope and that images of the microfluidic device were captured by a camera for analysis (para. [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to include a microscope and a camera as taught by Culbertson because the microscope could measure the thickness of the flexible cover and the camera could capture images of the actuator device for analysis (Culbertson, para. [0069]).
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8), and that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10), so the actuator device is capable of the recitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions.”
Claims 13, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cabuz in view of Heikenfeld and Wang as applied to claim 1 above, and further in view of Hansen et al. (US 2003/0061687 A1), as evidenced by Material: Polyimide, Material Property Database, MIT (2020) (hereinafter “MIT Polyimide”) with respect to claim 13.
Regarding claim 13, Modified Cabuz teaches wherein said dynamically configurable layer is an elastic membrane (the flexible cover 35 is formed from a metalized flexibly elastic polymer such as polyimide sold as KAPTON, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60, col. 4, lns. 51-60). Modified Cabuz teaches that the metalized KAPTON membrane is formed with a thickness of 50 to 75 microns (col. 5, lns. 23-25). The value of E*h3 of the metalized KAPTON membrane of Modified Cabuz at a thickness of 50 microns, wherein “E” is Young’s modulus of said elastic membrane and “h” is a thickness of said elastic membrane, is calculated to be 3.125 * 10-4 N*m (the Young’s modulus of polyimide is 2.5 GPa, MIT Polyimide). Therefore, Modified Cabuz fails to teach wherein said dynamically configurable layer is an elastic membrane characterized by E*h3 having a value between 10-13 to 10-9 N*m.
Hansen teaches a microfluidic device (abstract). Hansen teaches wherein the thickness of the membrane and the flexibility of the membrane (Young’s modulus) are result-effective variables. Specifically, Hansen teaches that the thickness of the membrane and the flexibility of the membrane (Young’s modulus) control the deflection of an elastomeric membrane in response to a pressure (para. [0191]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the membrane and the flexibility of the membrane (Young’s modulus) of Modified Cabuz to be characterized by E*h3 having a value between 10-13 to 10-9 N*m through routine experimentation because doing so would yield the predictable desired deflection of the elastomeric membrane in response to a pressure.
Regarding claim 20, Modified Cabuz teaches the actuator device comprising the flexible cover 35 (Fig. 3, abstract, col. 2, lns. 15, 17-18, 57, col. 3, ln. 59, col. 5, lns. 23-25). Modified Cabuz fails to teach one or more probing tools selected from: a microscope, a photodetector, a photomultiplier tube (PMT), a conductivity detector, a point detector, a radioactive detector, a camera, and any combination thereof.
Hansen teaches a microfluidic device (abstract). Hansen teaches that the microfluidic device requires a microscope to reasonably resolve/image the structure (para. [0142]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to include a microscope as taught by Hansen because it would reasonably resolve/image the microscopic structure (Hansen, para. [0142]).
Regarding claim 22, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59).
The limitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that by applying suitable voltages, the shape of the flexible cover can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action (col. 2, lns. 16-23), that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), that electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8), and that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10), so the actuator device is capable of the recitation “wherein the variable pressure is a pressure gradient and said deformation of said dynamically configurable layer comprises one or more spatial gradient regions.”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cabuz in view of Heikenfeld and Wang as applied to claim 1 above, and further in view of Beerling et al. (US 2007/0234785 A1).
Regarding claim 16, Modified Cabuz teaches said dynamically configurable layer (the flexible cover 35, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, ln. 59). Modified Cabuz fails to teach a liquid atop said dynamically configurable layer.
Beerling teaches a system for controlling fluid flow in a microfluidic circuit (abstract). Beerling teaches a liquid 324 atop a flexible membrane 306 (Figs. 3A & 3B, para. [0031]), the flexible membrane 306 being deformed by an actuation source 325 which can be coupled to a pressure source that directs liquid toward the flexible membrane 306 (Figs. 3A & 3B, para. [0032]-[0033]). Beerling teaches that the flexible membrane 306 can deflect towards the liquid 324 and control the flow of the liquid in any microfluidic circuit (para. [0003] & [0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator device of Modified Cabuz to have a liquid atop the flexible membrane as taught by Beerling because the flexible membrane can deflect towards the liquid and control the flow of the liquid in any microfluidic circuit (Beerling, para. [0003] & [0017]).
The limitation “allow loading of biological samples therein” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Cabuz teaches that the liquid 324 can be any liquid (Beerling, para. [0031]), so the liquid is capable of the recitation “allow loading of biological samples therein.”
The limitation “said liquid is configured to allow loading of biological samples therein” is with respect to an article worked upon (biological samples) and not a positively recited element of the device. Inclusion of the material or article worked upon (biological samples) by a structure (device) being claimed does not impart patentability to the claims. MPEP § 2115.
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 9-10 of the amendment, Applicant argues that the cover of Cabuz must include a conductive material in order to form the second electrostatic electrode. Applicant asserts that the deformation of Cabuz’s cover is the result of electrostatic forces acting between the electrode on the base and the flexible electrode on the cover, which is opposed to the claimed invention in which the induced variable pressure is a mechanical force applied on the dynamically configurable layer by the claimed actuation medium. Applicant asserts that the physical principles of Cabuz and the claimed invention are different. Applicant asserts that the claimed device generates mechanical pressure in order to deform a polymeric dielectric (non-conductive) dynamically configurable layer by changing the shape of an actuation medium.
Examiner respectfully disagrees. Claim 1 recites the transitional term "comprising", which is synonymous with "including,” "containing," or "characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP § 2111.03(I). Therefore, claim 1 does not exclude an electrode or metal coated on the moveable cover. Thus, Cabuz teaches a dynamically configurable layer made from a single layer of dielectric polymeric material (a flexible cover 35 formed from a metalized polymer such as polyimide, Fig. 3, col. 2, lns. 15 & 17-18, col. 3, lns. 59-60; Examiner interprets the metalized polyimide to comprise a single layer of polyimide since the metal would coat the single layer of polyimide, and claim 1 is open to other elements such as the metal coat; Examiner interprets the single layer of polyimide to read on the dynamically configurable layer). Additionally, Cabuz teaches the same physical principles as the claims because by applying suitable voltages, the shape of the flexible cover 35 can be changed, through the combined effect of electrostatic actuation, built-in elastic force, and pneumatic action of the fluid (col. 2, lns. 16-23). Cabuz also teaches that the pattern array of electrodes 34 apply desired forces to the active surface of the cover 35 being controlled (col. 3, lns. 52-56 & 59), and electrostatic activation will cause attraction between the base electrodes and the moveable electrode or diaphragm on the cover thus providing for a controlled adjustment of shape of the active surface via pneumatic response by the fluid (col. 4, lns. 4-8). Cabuz teaches that the pressure in the chamber acts as an out-of-plane restoring force to enhance deflection (col. 4, lns. 8-10). Therefore, both the claims and Cabuz teach inducing a mechanical variable pressure applied on the dynamically configurable layer by the actuation medium to deform the dynamically configurable layer.
In the arguments presented on pages 10-11 of the amendment, Applicant argues that Heikenfeld controls polar liquid movement and not electrodes. Applicant asserts that one skilled in the art looking for ways for dynamically modifying a configurable layer would not look to Heikenfeld as the channels between the substrates in Heikenfeld are prefabricated and cannot be dynamically modified. Applicant asserts that combining Cabuz and Heikenfeld would result in an inoperable device that would not provide for a controlled adjustment of the shape of the prefabricated and fixed layer of Heikenfeld, as it cannot be modified.
Examiner respectfully disagrees. In response to applicant's argument that the combination of Cabuz and Heikenfeld would result in an inoperable device that would not provide for a controlled adjustment of the shape of the prefabricated and fixed layer of Heikenfeld, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Cabuz is modified in view of Heikenfeld to teach spacers. Heikenfeld is not modified in view of Cabuz to teach a dynamically configurable layer. Cabuz already teaches a dynamically configurable layer.
Applicant’s arguments with respect to Heikenfeld and Wang have been considered but are moot because the rejection does not rely on Heikenfeld or Wang for the features of: a network of microchannels, a dynamically configurable layer made from a single layer of dielectric polymeric material, or wherein inducing the predetermined and variable pressure is by changing a surface potential in the at least one electrode resulting in an induced pressure in the actuation medium acting on the dynamically configurable layer. Prior art Cabuz is relied upon for those features as recited supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699